Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claimed domestic priority under 35 U.S.C. § 119(e), of U.S. Provisional Application Serial No. 62/681,637, filed 06/06/2018 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 11/08/2015 is acknowledged.  Claims 1-8 are pending.  Claims 18-20 are withdrawn from consideration.  Claims 24-25, 27-31, 34-35 and 37-42 are under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections 
Claims 18-20 are objected to for the following informalities:
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. “Cheng” (US PGPUB 2017/0107261).
	The claims are directed to a modified capsid protein comprising a portion of hepatitis E virus (HEV) open Reading Frame 2 (ORF2) protein, wherein at least one amino acid in the 342-344, 402-408, 510-514, 493-498, 570-579, 529-536, or 520-525 segment of the HEV ORF2 protein amino acid sequence set forth in SEQ ID NO:1 or the corresponding segment of SEQ ID NO:2, 3, 4, 5, or 6 is replaced with a cysteine, which is conjugated with a nanocluster of an element selected from Groups 3 through 18 having an atomic number greater than 20.
	Regarding claims 1-3, Cheng discloses a modified capsid protein comprising a portion of hepatitis E virus (HEV) open Reading Frame 2 (ORF2) protein “In a first aspect, the present invention provides a modified capsid protein comprising a portion of hepatitis E virus (HEV) open Reading Frame 2 (ORF2) protein that is able to form an acid and proteolytically stable HEV virus like particle (VLP), wherein the portion of HEV ORF2 comprises a P-domain of the HEV ORF2 protein” (see para [0006]), wherein at least one amino acid in the 570-579, segment of the HEV ORF2 (see para [0010]).  “In some embodiments, the at least one P-domain surface variable loop cysteine of HEV ORF2 replaces NS73” protein amino acid sequence set forth in SEQ ID NO:1 (SEQ ID NO:1; AA 1-660 has 100% sequence identity) is replaced with a cysteine (see para [0010]), which is conjugated with a nanocluster of an element selected from Groups 3 through 18 having an atomic number greater than 20 (see para [0007]) and “is conjugated to a detectable label.  In some embodiments, the detectable label comprises… a cluster of elements of group 3 through 18 having an atomic number greater than 20.  In some 
	Regarding claim 4, Cheng discloses the cysteine is chemically derivatized and conjugated with the gold nanocluster via a linker (para [0027]; “Cys-VLP maleimide conjugation with Au102 C6-Maleimide”. 
	Regarding claim 6, Cheng discloses the nanocluster is about 1.5-3 nm in diameter (para [0168]; “conjugation of 1.4 nm gold clusters”).
	Regarding claim 7, Cheng discloses the cysteine is derivatized with a 6-carbon spacer (para [0027]: “Cys-VLP direct ligand exchange with Au102 (pMBA44”).
	Regarding claim 8, Cheng discloses that the 6-carbon spacer is pMBA44 (para [0027]).
	Regarding claim 9, Cheng discloses that the cysteine is conjugated with the gold nanocluster via maleimide linker (para [0027]; “Cys-VLP maleimide conjugation with Au102-C6-Maleimide”).
	Regarding claims 10 and 17, Cheng discloses that the cysteine is derivatized with a 6-carbon spacer pMBA44 and conjugated with the gold nanocluster via maleimide linker (para [0027]).
	Regarding claim 11, Cheng discloses a composition comprising the modified capsid protein and a bioactive agent encapsulated in an HEV VLP formed by the modified capsid protein (para [0011]; “In some embodiments, the acid and proteolytically stable HEV VLP encapsulates a bioactive agent”).
	Regarding claim 12, Cheng discloses a pharmaceutically acceptable excipient (para [0012]).
	Regarding claims 13 and 16, Cheng discloses that it is formulated (para [0062]; “Suitable formulation for use in the present invention are found in Remington’s Pharmaceutical Sciences”) for oral administration (para [0036]; “the HEV VLP can be delivered to a subject via an oral route”).
Therefore, the cited prior art anticipates the claimed invention.
	Regarding claims 14 and 15, Cheng discloses A method of directing an HEV VLP to a target cell comprising contacting a cell with the HEV-VLP, wherein the HEV VLP comprises any one of the modified capsid proteins (see claim 37 of Cheng) whereby the composition is within a patient’s body (see para [0097]).


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al. “Cheng” (US PGPUB 2017/0107261) in view of Lee et al. “Lee” (WO2010/074542).
The teachings of Cheng et al. are outlined above and incorporated herein. 
	Regarding claim 5, Cheng discloses linker connecting the VLP cysteine and gold nanocluster (para [0027]; sheet 15 fig 11C) and also teaches Cryo -EM image of the conjugated VLP-gold nanocluster (sheet 16 fig 11D).
	Cheng does not disclose the nanocluster is about 2-3 nm horizontally and about 2 nm vertically from the cysteine.
	Lee, however, discloses linker length of about 2 nm (pg 12 ln 17-18; “taking into account of linker length (~2 nm), the observed size of spherical object is reasonable”).  It would have been obvious to one of ordinary skill in the art to recognize that an inflexible linker would have been fixed in space both horizontally and vertically, at about 2 nm, based upon the disclosure of Lee.  
Consequently, it would have been obvious to one of ordinary skill in the art to combine linker connecting the VLP cysteine and gold nanocluster.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the nanocluster is about 2-3 nm 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648